Hunt, Justice,
dissenting.
Why, in the operation and maintenance of this consecrated tract of land, cannot the City of Savannah be engaged in two functions — one governmental, the other ministerial? Why is it necessary to blend them into what the majority perceives as the major function — the operation of a park, or into what Presiding Justice Smith perceives to be the major function — the operation of a cemetery? As can be seen by the opposing factual recitations, this debate has not been, by any means, clearly resolved.
The more reasonable approach is to recognize that both functions are involved and to resolve the issue of liability by deciding which function relates to this particular case. Plainly, the work at the grave site was performed as a ministerial duty of the City of Savannah and the claim should not be barred by governmental immunity. On this issue the Court of Appeals should be affirmed. Therefore, I respect*137fully dissent.
Decided March 15, 1991 —
Reconsideration denied March 28, 1991.
Oliver, Maner & Gray, Patrick T. O’Connor, Wiseman, Blackburn & Futrell, James B. Blackburn, for appellants.
Ashman & Zipperer, Alex L. Zipperer III, Ralph R. Lorberbaum, Edgar L. Crossett III, for appellee.